PELHAM, J.
— The defendant’s plea of misnomer in effect admitted that the name by which the defendant was indicted was his true name, for it set up his true name to be “James Robinson and that he has always been known and called James M. Robinson or Jim M. Robinson,” and the defendant was indicted under an alias dictus alleging his name to be Jim Robinson. Omission of the middle initial “M” was not material.— Taylor v. State, 100 Ala. 68, 14 South. 875; Woods v. State, 133 Ala. 162, 31 South. 984. If the grand jury returning the indictment had knowledge of facts as to the true name of the defendant, which was stated contra and as “otherwise unknown,” this was a matter that could have been availed of by the, defendant under the plea of not guilty, and no effort is shown to have been made on the trial to offer proof to establish such fact.
The objections made to the testimony of the state’s witness Párker are shown not to have been made to the questions, but to the answers of the witness. The an-SAvers for anything appearing were responsive to ques*437tions propounded to the witness, and a party is not permitted thus to speculate on what the testimony will be, and then move to exclude it. — Kramer v. Compton, 166 Ala. 216, 52 South. 351; Lewy Art Co. v. Agricola, 169 Ala. 60, 53 South. 145; A. C. C. & I. Co. v. Heald, 168 Ala. 626, 53 South. 162.
There was sufficient evidence showing, or having a tendency to show, the guilt of the defendant of the offense charged to authorize a submission of that question to the jury, and the court properly refused to exclude the evidence on defendant’s motion, and correctly declined to give the general charge requested by him.
We discover no error, and the judgment appealed from will be affirmed.
Affirmed.